In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services dated April 12, 1991, which denied the petitioner’s application for Medicaid provider status, the appeal is from a judgment of the Supreme Court, Kings County (I. Aronin, J.), dated November 8, 1991, which granted the petition to the extent of permanently enjoining the Commissioner of the New York State Department of Social Services from denying the petitioner’s application for Medicaid provider status.
Ordered that the judgment is reversed, without costs or disbursements, and the proceeding is remitted to the Supreme Court, Kings County with directions to dismiss the proceeding solely upon the grounds that the issues are moot.
*791Since the petitioner pharmacy is no longer in business, its application to become a Medicaid provider is now moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; Matter of Dunn v Bates, 41 NY2d 1031; Matter of Adirondack League Club v Black Riv. Regulating Dist., 301 NY 219; Matter of Schrager v Weaver, 8 AD2d 724). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.